Citation Nr: 0215850	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  97-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extension of a total disability rating 
for convalescence under 38 C.F.R. § 4.30 beyond March 1, 
1996.

2.  Entitlement to an increased rating for residuals of a 
left (minor) shoulder injury with recurrent subluxation, 
currently rated as 20 percent disabling.  

3.  Entitlement to an initial rating higher than 10 percent 
for traumatic degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to August 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an extension of a temporary 
total disability rating under 38 C.F.R. § 4.30 beyond 
February 1, 1996.  In a rating decision in February 1997, the 
RO granted of service connection for a right hip disorder, 
and assigned a noncompensable rating for the disability; the 
rating was increased to 10 percent in an April 1997 rating 
decision.  The claim of an increased rating for the left 
shoulder disability above 20 percent disabling was originally 
filed by the appellant in October 1997, (see Statement in 
Support of Claim, VA Form 21-4138, dated September 29, 1997), 
and denied by the RO in a supplemental statement of the case 
issued in April 1998.

It is noted that the appellant testified before the 
undersigned Member of the Board at a hearing held by way of 
video teleconferencing in Washington, DC, on September 16, 
1998.  A transcript of that hearing has been associated with 
the record on appeal.  The Board remanded the claims for 
further development in February 1999.  A claim for a total 
disability rating based on individual unemployability which 
was previously on appeal was granted by the RO in a decision 
of December 2000.  The case is now ready for appellate 
review.  

The Board notes that the appeal for a higher evaluation for 
traumatic degenerative joint disease of the right hip arises 
from the initial rating decision wherein the RO granted 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of a 
staged rating (i.e., separate ratings for separate periods of 
time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The issue has been characterized 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The surgery on the veteran's left shoulder on December 
13, 1995, did not result in severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or immobilization by cast, without 
surgery, of one major joint or more, beyond March 1, 1996.

3.  The residuals of a left (minor) shoulder injury are 
productive of disability which most nearly approximates 
frequent episodes of dislocation and guarding of all arm 
movement, but have not resulted in fibrous union of the 
humerus, nonunion of the humerus, loss of the head of the 
humerus of the minor extremity, or limitation of motion of 
the arm to less than midway between the side and shoulder 
level.   

4.  The traumatic degenerative joint disease of the right hip 
results in no more than slight disability of the hip with no 
significant limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total 
disability rating beyond March 1, 1996, based on surgery on 
December 13, 1995, are not met.  38 C.F.R. § 4.30 (2002).

2.  The criteria for a disability rating higher than 20 
percent for residuals of a left shoulder injury with 
recurrent subluxation are not met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 5202 
(2002).

3.  The criteria for an initial disability rating higher than 
10 percent for traumatic degenerative joint disease of the 
right hip are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71, Diagnostic Codes 5003, 5023, 5251, 5252, 
5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to higher ratings 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  He was afforded multiple VA examinations.  The RO 
attempted to obtain all relevant evidence identified by the 
veteran.  The record includes his service medical records and 
post service treatment records.  The veteran has had 
hearings.  His Social Security Administration records have 
been obtained.  The Board is not aware of any relevant 
evidence that has not been obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take action under the new Act and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Extension Of A Total Disability Rating 
For Convalescence Under 38 C.F.R. § 4.30 Beyond March 1, 
1996.

In reviewing the veteran's claim for extension of a 
convalescence rating and his claim for an increased rating 
for a left shoulder injury, the Board has considered the full 
history of his service-connected left shoulder disorder.  The 
veteran's service medical records include a medical 
evaluation board report dated in June 1990 which shows that 
in December 1989 the veteran fell off a fence and landed on 
an outstretched left arm.  Since that time, he noted 
instability with the shoulder coming out of joint whenever he 
relaxed the arm.  Examination of the left shoulder showed 
slight atrophy of the deltoid secondary to disuse.  There was 
gross instability inferiorly and anteriorly.  It was noted 
that he appeared to have a family history of joint laxity and 
that he may have a variant of Ehlers-Danlos syndrome.  The 
diagnosis was multidirectional instability of the left 
shoulder, nondominant.  The veteran was subsequently 
discharged from service in August 1990 as a result of the 
left shoulder disorder.  

The veteran filed a claim for disability compensation for a 
left nondominant shoulder disorder in September 1990.  In a 
rating decision of September 1990, the RO granted service 
connection for residuals of a left shoulder injury with 
recurrent subluxation, and assigned a 20 percent disability 
rating under Diagnostic Code 5202.  In February 1993, the RO 
reduced the rating to a noncompensable level because the 
veteran had failed to appear for an examination.  The veteran 
subsequently appeared for an examination in April 1993.  The 
report shows that the veteran stated that his left shoulder 
dislocated two or three times a day.  On examination, his 
left shoulder had a range of motion that was full, with a 
positive apprehension sign on that side.  No dislocation 
occurred during the examination.  The impressions were (1) 
chronic dislocated left shoulder, (2) Ehlers-Danlos syndrome, 
and (3) dislocations of the hips, knee, and ankle.  In June 
1993, the RO restored the 20 percent disability rating, but 
denied entitlement to a higher rating.  

In a statement in support of claim dated December 7, 1995, 
the veteran reported that he was going to be admitted to the 
New Orleans VA Medical Center on January 12, 1995, to undergo 
surgery on his left shoulder rotator cuff.  He said that his 
doctor told him that it would take a minimum of 5 months 
before he would be able to recover and return to work.  He 
requested a temporary total rating for the period of 
hospitalization and recovery.  

The RO subsequently requested medical records from that VA 
facility.  A VA record dated December 14, 1995, shows that 
the veteran was admitted the previous day.  He had a history 
of left shoulder dislocations beginning in 1989.  It was 
stated that since then he had dislocated his shoulder 15 
times, and that the left shoulder subluxed often.  He 
reportedly had difficulty with overhead work.  He was a right 
hand dominant mechanic.  Physical therapy had no effect.  On 
examination, the left shoulder had a positive apprehension 
test.  There was a loose capsule.  Motor was 5/5, and sensory 
was intact.  There was a 2+ radial pulse.  He underwent a 
procedure involving a left shoulder Bankart repair with 
inferior capsule shift and was discharged from the hospital 
on December 14, 1995.  He was given Percocet.  The final 
diagnosis was left shoulder instability, Bankart lesion.  In 
a decision of April 1996, the RO assigned a temporary total 
disability rating under 38 C.F.R. § 4.30 from December 13, 
1995, to February 1, 1996, with the rating subsequently 
reverting to 20 percent.  

The RO subsequently obtained a VA orthopedic clinic record 
dated in December 1995.  The Board notes that the veteran has 
credibly testified that the visit actually took place in 
January 1996.  The record shows that the veteran was status 
post A/I capsule shift.  It was noted that he was doing well 
and had not done any formal physical therapy and was going to 
start that now.  On examination, there was a reduced range of 
motion as expected.  There was no instability.  A record 
dated in March 1996 shows that the veteran was referred for a 
physical therapy consultation for status post instability 
reconstruction.  The provisional diagnosis was left shoulder 
status post capsular shift.  The RO confirmed the previous 
decisions in a rating action of August 1996.  The veteran 
filed a notice of disagreement in October 1996, indicating 
his belief that he was entitled to continuation of the 
temporary total disability rating until termination of 
treatment for the service-connected disability.  

The veteran was afforded a joints examination by the VA in 
December 1996.  The report shows that he gave a history of 
falling on his shoulder and suffering a subluxation in 
service, and of having pain and recurrent subluxations since 
then.  He said that he had surgery on his shoulder in 
December 1995, but that it did not help.  He felt that the 
subluxation of the left shoulder continued after surgery and 
that the shoulder hurt when he tried to raise his arm above 
his head.  He reported that he was an auto mechanic and that 
sometimes when he crawled under a car and raised his hands to 
work, his shoulder felt like it was going to sublux.  He also 
said that the shoulder felt like it was hanging loose.  As a 
result, he had to be very careful when using the shoulder.  
He said that he had experienced several episodes of 
subluxation after the surgery which made him believe that it 
had not been effective.  He was not taking any medication for 
pain because he did not like to take any medicines.  He said 
that he had been trying to bear as much pain as possible.  

On physical examination, the left shoulder had a normal 
contour.  A surgical scar was noted anteriorly.  The deltoid 
appeared to be normal in size and strength.  However, the 
left shoulder seemed to sublux slightly when the left arm was 
pulled down.  The movement of the shoulder appeared to be 
fairly normal.  Abduction was to about 120 degrees, adduction 
was to 45 degrees, flexion was to 90 degrees, external 
rotation was to 45 degrees, extension was to 40 degrees, and 
internal rotation was to 90 degrees.  The pertinent 
impression was that this patient gives history of recurrent 
dislocation of his shoulder [with surgery] in December of 
1995; however, he continues to have some part instability in 
the left shoulder which seemed to partially subluxate when 
traction is applied to the left arm.  He also has some pain 
in the left shoulder probably secondary to mild arthritis in 
the shoulder; however, the X-ray of the left shoulder when it 
was last done on 8/13/95 was normal.  The report of an X-ray 
of the left shoulder done in connection with the December 
1996 examination shows that the impression was metallic 
foreign bodies without evidence of acute fractures.  

The report of an examination conducted by the VA in January 
1997 (labeled hip examination) shows that the veteran had a 
full range of motion of the left shoulder with some 
crepitation on motion.  He got a positive apprehension sign 
and "kind of" subluxed it at times.  He had a 3 inch 
anterior axillary scar, and he was somewhat tender in and 
about the shoulder area, especially along the scar area.  The 
pertinent diagnosis was degenerative joint disease of the 
left shoulder, early.  

The veteran testified in support of his claim during a 
hearing held at the RO in March 1997.  He said that he had 
surgery in December 1995, and that when he went back in 
January 1996 his orthopedic surgeon told him that he needed 
physical therapy.  He also said that he never did have 
physical therapy because he had to sell his car to pay his 
bills.  Instead, he started doing physical therapy at this 
house.  He said that his shoulder was immobilized for about 
two months after the surgery.  He reported that it was in a 
sling that had a band to keep it in place.  He further stated 
that it was another month and a half after that before he 
could straighten out the arm.  He indicated that he did not 
start any kind of work until November 1996.  He said that he 
continued to experience problems such as subluxation of his 
shoulder.  He also reported having numbness.  He admitted 
that he had a real good range of motion, but said that he had 
to be very careful or it would jump out of the socket.  In 
response to questioning by the hearing officer, the veteran 
said that the only time that he had been seen by the VA since 
the operation was when he went back in January 1996 and was 
scheduled for physical therapy.  He also specified that he 
had removed the sling in mid-February 1996.  Subsequently, in 
a decision of April 1997, the temporary total rating was 
extended until March 1, 1996.  

The veteran gave additional testimony during a hearing held 
at the RO in November 1997.  In addition, he testified at a 
videoconference hearing conducted by the undersigned Member 
of the Board in September 1998.  He recounted that he had an 
operation on his shoulder in December 1995.  He reported 
having an appointment later in December 1995, but said that 
it was rescheduled until January 1996.  He said that he was 
told that he would not be given physical therapy for about 
six months due to the fact that he had Ehlers-Danlos syndrome 
and would require a longer period of time to heal.  He also 
said that his doctor was afraid that the muscle tissue might 
tear and the stitches would pull through.  He recounted that 
he never did have physical therapy at the hospital due to a 
lack of transportation.  He said that he had a follow up 
appointment in March 1996, but canceled it.  He reported that 
he tried treating himself using shoulder exercises that he 
had learned while in service.  He stated that nobody had 
worked with him as a follow-up to the surgical operation on 
his shoulder.  He said that he was now seeing a 
rheumatologist who thought that he should not have had the 
shoulder operation.  He reported that his current problems 
with the left should included having no strength.  He said 
that he was always having problems with getting pinched 
nerves and having instability.  He also said that he could 
not even brush his teeth or comb his hair.  He said that he 
always had to guard movement of his arm and that he could not 
lift or carry objects, not even a five pound bag of sugar.  
He indicated that he kept his hand in his pocket to prop up 
the arm.  

The report of an examination conducted by Paul Van Deventer, 
M.D., in November 1997 shows that the veteran's complaints 
included left shoulder pain.  He said that his left shoulder 
consistently subluxates and could dislocate with functional 
ranges of motion.  On examination of the right upper 
extremity, subluxation of the shoulder was noted.  He 
reportedly had a full range of motion.  There was a positive 
apprehension sign.  Motor function was 5/5 throughout.  No 
muscle atrophy was noted.  There was normal sensation 
throughout.  A left shoulder X-ray showed lateral orthopedic 
hardware.  There was a loss of space between the glenohumeral 
joint consistent with early degenerative arthritis.  The 
examiner commented that the veteran was now experiencing the 
early degenerative changes of the left shoulder and that his 
shoulder was chronically unstable.  The examiner noted that 
the veteran would be unable to perform any lifting with his 
arm.  

The report of a joints examination conducted by the VA in 
January 1998 shows that the veteran reported having shoulder 
surgery, and said that he now had more laxity in the arm.  He 
said that the pain was constant.  He reported that the arm 
would sublux and pop.  He reported that he was unable to work 
as a mechanic or heavy equipment operator due to his 
condition.  He described having numbness and tingling of the 
left hand.  On physical examination, his shoulder abduction 
was from 0 to 158 degrees, internal rotation was from 0 to 
45, and the remainder of his shoulder range of motion was 
full.  He had a 10 centimeter well healed surgical scar in 
the anterior aspect of his shoulder.  He had weak triceps 
bilaterally, and weak intrinsics in his hand with a weak grip 
strength of 4/5.  The examiner noted that the veteran had 
been diagnosed with Ehlers-Danlos syndrome in 1990.  He 
currently had cervical, lumbar, bilateral hip, and bilateral 
knee pain, as well as left shoulder pain.  He sustained a 
left shoulder injury resulting in surgery being performed for 
a capsular shift.  He currently had residual decreased range 
of motion in abduction and internal rotation, as well as weak 
triceps, intrinsics, and grip strength on that side.  The 
examiner concluded that he would be unable to perform the 
work of a mechanic or heavy equipment operator.  

The report of a joints examination conducted in December 1999 
shows that examination revealed that the veteran had a full 
range of motion in the shoulders, but he complained 
considerably about having pain in performing the range of 
motion of the shoulders.  

The report of a joints examination conducted by the VA in 
June 2000 shows that the veteran stated that his shoulder 
still subluxes, and he has pain that seems to be increasing 
daily.  He complained of pain in the left shoulder area with 
radiation down the left arm.  On physical examination, the 
left shoulder had a 3 inch left axillary scar.  It flexed to 
180 degrees, and abducted to 180 degrees with pain at full 
abduction.  Internal rotation was to 45 degrees.  External 
rotation was to 70 degrees with pain in the interior left 
shoulder on full range of motion.  He had a positive 
apprehension sign with a palpable subluxation of the left 
shoulder.  There was also crepitation of on motion.  Motor 
and sensory seemed to be okay in the left upper extremity, 
and grip was 5/5.  The pertinent diagnosis was chronic 
subluxing left shoulder. 

The veteran contends that the RO made a mistake by failing to 
grant an extension of a temporary total disability rating 
based on surgery beyond March 1, 1996.  In pertinent part, 
under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned when it is established by report at hospital 
discharge that entitlement is warranted under paragraph 
(a)(1) effective the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge.  A total 
rating may be assigned under 38 C.F.R. § 4.30(a) where 
treatment of a service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  

The Board finds that the evidence shows that the surgery in 
did not result in continued use of a wheelchair or crutches, 
incompletely healed surgical wounds, a stump of a recent 
amputation, therapeutic immobilization of a major joint, 
application of a body cast, or immobilization of a major 
joint by a cast beyond March 1, 1996.  The Board notes that 
none of the veteran's medical treatment records contain any 
indication that any of these factors were present beyond that 
date.  In his own testimony, the veteran conceded that the 
left arm had only been immobilized until mid February 1996.  
Accordingly, the Board concludes that the criteria for 
extension of a temporary total disability rating beyond March 
1, 1996, for a period of convalescence following surgery on 
December 13, 1995, are not met.

II.  Entitlement To An Increased Rating For A Residuals Of A 
Left Shoulder Injury With Recurrent Subluxation, Currently 
Rated As 20 Percent Disabling.

The RO has rated the veteran's left (minor) shoulder disorder 
under Diagnostic Code 5202, which provides that a 20 percent 
rating may be granted if there is recurrent dislocation at 
the scapulohumeral joint with infrequent episodes and 
guarding of arm movement only at the shoulder level.  A 20 
percent is also warranted if the minor extremity has 
recurrent dislocation with frequent episodes and guarding of 
all arm movements.  A 40 percent rating is warranted if there 
is fibrous union of the humerus.  A 50 percent rating is 
warranted if there is nonunion of the humerus.  A 70 percent 
rating is warranted for loss of the head of the humerus of 
the minor extremity.  

Alternatively, the disorder may be rated under Diagnostic 
Code 5201, which provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The history of the disorder is summarized above.  The Board 
finds that the residuals of a left (minor) shoulder injury 
are productive of disability which approximates frequent 
episodes of dislocation and guarding of all arm movement, but 
have not resulted in fibrous union of the humorous, nonunion 
of the humerus, loss of the head of the humerus of the minor 
extremity, or limitation of motion of the arm to less than 
midway between the side and shoulder level.  Such findings 
are not contained in any of the evidence which is of record.  
In addition, there is no evidence showing that pain has 
resulted in limitation of motion of the minor arm to less 
than midway between the side and shoulder level.  The Board 
concludes that the current 20 percent rating contemplates the 
functional limitations of the left shoulder, and, 
accordingly, a rating higher than 20 percent is not 
warranted.

III.  Entitlement To An Initial Rating Higher Than 10 Percent 
For Traumatic Degenerative Joint Disease Of The Right Hip.

Diagnostic Code 5010 provides that arthritis due to trauma 
shall be rated as degenerative arthritis, and Diagnostic Code 
5003 provides that degenerative arthritis shall be rated on 
limitation of motion under the appropriate code or codes. 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The disorder may potentially be rated on the 
basis of any limitation of motion which results from the 
disorder.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003 and 
5023.  An illustration contained in 38 C.F.R. § 4.71, Plate 
II, shows that normal flexion of the hip is from 0 to 125 
degrees, and normal abduction of the hip is from 0 to 45 
degrees.  Under Diagnostic Code 5251, a 10 percent rating is 
warranted if extension of the thigh is limited to 5 degrees.  
Under Diagnostic Code 5252, a 10 percent rating is warranted 
if flexion of the thigh is limited to 45 degrees.  A 20 
percent rating is warranted if flexion of the thigh is 
limited to 30 degrees.  A 30 percent rating is warranted if 
flexion is limited to 20 degrees.  A 40 percent rating is 
warranted if flexion is limited to 10 degrees.

Alternatively, the Board finds that the disorder could be 
rated by analogy to impairment of the femur under Diagnostic 
Code 5255 which provides that a 10 percent rating is 
warranted if there is slight hip disability.  A 20 percent 
rating is warranted if there is moderate disability.  A 30 
percent rating is warranted if there is marked hip 
disability.

The Board has considered the full history of the veteran's 
right hip disorder.  A service medical record dated in March 
1989 shows that the veteran had a history of having a painful 
and tender right hip since basic training a year earlier.  
The assessment was hip pain, uncertain etiology.  A service 
medical evaluation report dated in June 1990 shows that while 
being evaluated for his left shoulder disorder, it was also 
noted that he had right hip pain.  The pain was over the 
greater trochanter, and was worse with activity.  

In his original claim for disability compensation filed in 
September 1990, the veteran requested compensation for a left 
shoulder disorder but did not mention a right hip disability.  
Later, in October 1996, the veteran file a claim for 
disability compensation for injuries to his hips.  In his 
written claim, he stated that he was treated in the military, 
but had not received any treatment since his discharge.  

The veteran was afforded a joints examination by the VA in 
December 1996.  He reported having pain in both hips ever 
since 1989.  He said that he never had any injury to his 
hips.  He recounted that he was given cortisone shots in the 
hips in service.  He reported that he currently had pain in 
his hips when he walked too much and when he stood up for too 
long.  He was an auto mechanic.  On physical examination, 
movement of the hips on both sides was flexion to 140 
degrees, extension to 20 degrees, external rotation to 50 
degrees, internal rotation to 20 degrees, abduction to 30 
degrees, and erection to 30 degrees.  The pertinent diagnosis 
was that the veteran had pain in both his hips, however, 
movements of the hips appeared to be within normal limits and 
there was no swelling or tenderness.  X-rays of the hips were 
described as normal.  

The VA conducted an examination of the veteran's hips in 
January 1997.  The report shows that the veteran stated that 
his hips had been giving him trouble over the last five or 
six years, especially on exercising, walking, or doing any 
type of strenuous activity.  Examination of his hips showed a 
full range of motion with a positive Patrick's test 
bilaterally.  There was no crepitation on motion and no 
contractures of the hips.  X-rays of the hips showed some 
very early arthritis with some osteophytes and loose bodies 
around the acetabulum.  The pertinent diagnosis was 
degenerative joint disease of the hips, early.  

In a decision of February 1997, the RO granted service 
connection for degenerative disease of the right hip, and 
assigned a noncompensable initial disability rating.  The 
veteran appealed that rating.  

During a hearing held in March 1997, the veteran testified 
that sometimes his hip popped out.  He also said that 
sometimes his hip was so bad that he could hardly walk, and 
limped badly.  He said that he did not have numbness in that 
area, but that it hurt.  In a decision of April 1997, the 
rating for the hip disorder was increased to 10 percent.  

A VA outpatient treatment record dated in September 1997 
shows that the veteran's hip was tender to palpation.  He 
reportedly had pain on all movements.  There were no signs of 
synovitis or effusion.  Subsequent VA treatment records 
contain similar information.  

The veteran again testified during a hearing held at the RO 
in November 1997.  The testimony was similar to that which he 
gave in March 1997.  He reported that treatment had not 
helped his hip.  

The report of an examination conducted by Paul Van Deventer, 
M.D., in November 1997 shows that the veteran's complaints 
included right hip pain.  He described having multiple joint 
pains with decreased motion.  He was able to ambulate for 
approximately 50 yards, and sit for 10 to 15 minutes, and 
ride in a car for 10 minutes.  On examination, it was noted 
that he had significant generalized ligament hypermobility.  
The right lower extremity had a positive Faber's and 
Patrick's tests.  Motor function was 5/5 throughout.  No 
muscle atrophy was noted.  Sensation was normal.  Deep tendon 
reflexes were 2+ and equal.  The veteran was able to tandem 
walk and walk on his heels and toes.  He could squat down and 
rise from a chair without significant difficulty.  The 
examiner noted that the veteran's right hip had an osteophyte 
in the superior lateral aspect of the acetabulum consistent 
with an old labral injury.  No significant degenerative 
changes were noted.  The examiner concluded that the 
veteran's right hip had had a significant old subluxation or 
dislocation episode, although no degenerative changes were 
noted at this time.  

The veteran was afforded another joints examination by the VA 
in January 1998.  The report shows that he reported having 
hip pain which began in 1988.  On examination, the range of 
motion for the right hip was flexion from zero to 90 degrees, 
extension from zero to 10 degrees, adduction from zero to 10 
degrees, abduction from zero to 34 degrees, external rotation 
from zero to 30 degrees, and internal rotation from zero to 
10 degrees.  He had increasing pain with range of motion.

The veteran again testified during a video conference hearing 
held before the undersigned Member of the Board in September 
1998.  He reported that he started having problems with his 
hip in service when running and jumping.  The remainder of 
his testimony pertained primarily to his other disabilities.  

The report of an examination of the veteran's joints 
conducted by the VA in December 1999 shows that he reported 
having pain in his right hip.  On examination, the range of 
motion of the right hip was restricted.  Flexion was to 90 
degrees, extension was zero, adduction was to 25 degrees, and 
abduction was to 25 degrees.  Rotation was described as being 
severely limited.  All ranges of motion of the right hip 
caused considerable pain in the area.  There was tenderness 
over the right trochanter as well.  

The veteran was afforded another joints examination by the VA 
in June 2000.  The report shows that the veteran reported 
that he had pain mainly over the lateral side of the hip in 
the area of the trochanter bursa.  On physical examination, 
his right hip was tender over the lateral trochanteric area.  
On range of motion testing, he flexed to 120 degrees, had 
external rotation to 45 degrees, with pain in the 
trochanteric area and also in the groin.  Internal rotation 
was to 20 degrees, and abduction was to 30 degrees with pain.  
Adduction was to 10 degrees with severe pain, internal 
rotation in extension was to 20 degrees, and external 
rotation extension was to 45 degrees with pain at the 
extremes of motion.  There was a positive Trendelenburg and a 
questionably positive Patrick's test.  The pertinent 
diagnosis was trochanteric bursitis, right hip.  In an 
addendum, it was noted that the veteran also gave a history 
of his right hip dislocating, and on physical examination on 
external rotation and adduction, the veteran jumped and 
stated that he felt that his hip was coming out of place.  
Additional diagnoses were subluxation of the right hip and 
Ehlers-Danlos syndrome.  

Based on the foregoing evidence, the Board finds that the 
traumatic degenerative joint disease of the right hip results 
in no more than slight disability of the function of the 
right hip with no significant limitation of motion.  The 
treatment records and the examination report show complaints 
of pain, but do not demonstrate significant limitation of 
motion or other disability such as substantial weakness.  
Although the veteran was shown to have limitation of flexion 
and extension on the examinations performed in 1998 and 
thereafter, that limitation is consistent with the current 10 
percent rating.  None of the records show limitation of 
flexion to 30 degrees, as is contemplated for a 20 percent 
rating under diagnostic code 5252.  Additionally, limitation 
of abduction with motion lost beyond 10 degrees, as is 
required for a 20 percent rating under diagnostic code 5253, 
is not shown.  The current rating adequately reflects the 
impairment due to pain, limitation of function and flare-ups 
associated with the disorder.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for traumatic degenerative joint disease of 
the right hip are not met.  The evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change 
in the level of disability.


ORDER

1.  Extension of a total disability rating for convalescence 
under 38 C.F.R. § 4.30 beyond March 1, 1996, is denied.  

2.  An increased rating for a residuals of a left shoulder 
injury with recurrent subluxation, currently rated as 20 
percent disabling, is denied.  

3.  An initial rating higher than 10 percent for traumatic 
degenerative joint disease of the right hip is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

